Citation Nr: 0911353	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-41 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date of October 28, 1997 for 
the award of service connection for the Veteran's cause of 
death.   

2.  Entitlement to an effective date of October 28, 1997 for 
eligibility for Dependents' Educational Assistance pursuant 
to 38 U.S.C. Chapter 35.   

3.  Whether the amount of Dependency and Indemnity benefits 
was properly calculated. 


REPRESENTATION

Appellant represented by:	Ivan K. Mathew, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to August 
1970.  He died on July [redacted], 1989.  The appellant is the 
Veteran's spouse.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted entitlement to service 
connection for the Veteran's cause of death and eligibility 
for Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35 effective May 13, 2003.  The appellant expressed 
disagreement with the effective date.  In September 2004, the 
RO assigned an effective date of October 28, 1997 for the 
award of service connection for the Veteran's cause of death 
and eligibility for Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.  The appellant continued to 
express disagreement with the effective and filed a timely 
appeal.   

The appellant presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2006.  A 
transcript of the hearing is associated with the claims 
folder. 

In August 2007, the Board remanded the matters on appeal for 
additional development.  

Review of the record shows that in an October 2004 letter, 
the RO informed the appellant of the amount of the award of 
the Dependency and Indemnity Compensation (DIC) benefits.  
The RO indicated that the amount of the award that the 
appellant was entitled to receive was $94,004.00 and since 
$19,190.00 was previously paid, the appellant was paid 
$74,814.00 at that time.  In a November 2004 VA Form 9, the 
appellant expressed disagreement with the calculated amount 
of benefits.  In an October 2005 letter, the RO provided an 
accounting for the amount of the DIC benefits to the 
appellant.  In an April 2006 statement, the appellant again 
expressed disagreement with the calculated amount.  The Board 
finds that the appellant filed a timely notice of 
disagreement with respect to the October 2004 RO 
determination as to the amount of DIC benefits.  A statement 
of the case has not been issued.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  In an October 1989 and November 1989 determinations, the 
RO denied entitlement to service connection for the cause of 
the Veteran's death.  

2.  The RO sent a letter of notification to the appellant's 
address of record in November 1989 and the letter was not 
returned to sender. 

3.  The RO properly notified the appellant of the October 
1989 and November 1989 decisions and the appellant did not 
submit a notice of disagreement within one year of the 
notice. 

4.  The October 1989 and November 1989 determinations are 
final. 

5.  On October 28, 1997, the RO received the appellant's 
request to reopen the claim for service connection for the 
cause of the Veteran's death.  The RO ultimately reopened the 
claim and granted service connection for the cause of the 
Veteran's death, effective October 28, 1997.  

6.  From October 1989 to October 27, 1997, there was no 
pending formal or informal claim showing an intent to apply 
for DIC or DEA benefits.   


CONCLUSIONS OF LAW

1.  The RO's October 1989 and November 1989 decisions which 
denied a claim of entitlement to service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The criteria for an effective date for the award of 
service connection for the cause of the Veteran's death prior 
to October 28, 1997, have not been met.  38 U.S.C.A. §§ 1310, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.312, 3.400 
(2008). 

3.  The criteria for an effective date for eligibility for 
DEA pursuant to 38 U.S.C. Chapter 35 prior to October 28, 
1997, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Dependency and indemnity compensation (DIC) may be awarded to 
a Veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the Veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the purpose of DEA under 38 U.S.C. Chapter 35, the child, 
the spouse, or surviving spouse of a Veteran will have basic 
eligibility if the Veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
has a permanent total service-connected disability, or a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or the veteran died as a 
result of a service-connected disability.  38 C.F.R. § 3.807 
(2008).  The eligibility date for DEA benefits is the date on 
which an individual becomes an eligible person as defined in 
38 C.F.R. § 21.3021(a).  38 C.F.R. § 21.3021(o).         

Except as otherwise provided, the effective date of an 
evaluation and award of DIC based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of DIC compensation for a surviving spouse of a 
Veteran who died in service is the first day of the month 
fixed by the Secretary concerned as the date of actual or 
presumed death, but only if the claim is received within one 
year after the date the initial report of actual death or 
finding of presumed death was made.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(c)(1).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has made it clear that an appellant generally can 
attempt to overcome the finality of a prior final decision of 
the RO or Board in only one of two ways:  By a request for 
revision of an RO or Board decision based on clear and 
unmistakable error (CUE), or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 
7111(a) ("A decision by the Board is subject to revision on 
the grounds of [CUE].  If evidence establishes the error, the 
prior decision shall be reversed or revised.").  Of the two 
options for challenging a final decision, only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date for an award of service connection, 
because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received.  38 U.S.C. § 5110(a); see Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of CUE, [the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("[W]hen a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); see also Bingham 
v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is 
required is that the communication indicates an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The appellant asserts that the effective date for the award 
of DIC benefits should be July [redacted], 1989 which is the 
Veteran's date of death.  She argues that she was not 
notified of the October 1989 rating decision which denied 
entitlement to service connection for the cause of the 
Veteran's death.  She also argues that she was told by VA 
that she was not eligible for DIC and this is why she did not 
pursue her claim until years later.    

Review of the record shows that the Veteran died on July [redacted], 
1989.  The appellant filed a claim for burial benefits on 
September 22, 1989.  Review of the record shows that the RO 
interpreted the claim for burial benefits which was received 
on September 22, 1989, as a claim for entitlement to service 
connection for the cause of the Veteran's death.  In an 
October 19, 1989 rating decision, the RO denied entitlement 
to service connection for the cause of the Veteran's death.  
The appellant's formal application for DIC benefits was 
received at the RO on October 24, 1989.  In a November 29, 
1989 letter, the RO informed the appellant that the claim for 
service connection for the Veteran's cause of death was 
denied.  The letter was sent to the appellant at her address 
of record.  The letter was sent to the same address that the 
appellant provided on her formal application.  There is no 
evidence that the November 1989 letter was returned to the RO 
as undeliverable.  There is no indication in the claims 
folder that the appellant filed a notice of disagreement in 
response to the October 1989 or the November 1989 
determinations.  See 38 C.F.R. § 20.201.  Thus, the Board 
finds that the October 1989 and November 1989 decisions 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Board finds that the November 29, 1989 letter is both a 
decision and notice of the decision.  As noted above, the 
appellant submitted her formal application for DIC benefits 
on October 24, 1989, after the October 19, 1989 rating 
decision.  The Board finds that the formal claim for DIC 
benefits was adjudicated in the November 1989 determination 
which is in the form of a letter.  The pertinent law and 
regulations in effect at that time did not prescribe a 
particular format for decisions of VA.  See 38 U.S.C.A. 
§§  211, 4005 (West 1988); 38 C.F.R. §§  3.103, 3.160 (1989).  
The pertinent law indicates that VA shall decide all 
questions of law and fact but did not prescribe a format for 
the decision.  See 38 U.S.C.A. § 211.  The pertinent law and 
regulations indicate that VA shall provide notice of any 
decisions affecting the payment of benefits and the notice 
should include a reason for the decision, the date 
effectuated, and notice of appeal rights.  See 38 C.F.R. 
§ 3.103 (1989).  In the present case, the November 1989 
decision and notice letter met these requirements.  It 
clearly informed the appellant that her claim was denied and 
gave the reason for the denial.  The letter stated "The 
evidence does not establish that the veteran's death was due 
to a service-connected disability."  The notice of the right 
to an appeal was also included in the November 1989 letter.  
Thus, the Board finds that the November 1989 letter was both 
a decision and proper notice of the decision on the 
appellant's claim for DIC benefits.  The November 1989 letter 
provided notice that the claim for DIC benefits was 
adjudicated and was denied. 

Review of the record shows that from November 29, 1989 to 
October 27, 1997, the appellant did not file any formal or 
informal claims with VA showing an intent to seek DIC 
benefits.  The record shows that for that time period, the 
appellant did not file or submit any documents or 
communications with VA. On October 28, 1997, the appellant 
filed a formal application for DIC benefits.  The RO 
initially granted entitlement to service connection for the 
cause of the Veteran's death in a June 2003 decision and 
assigned an effective date of May 13, 2003.  In a September 
2004 determination, the RO assigned an effective date of 
October 28, 1997 for the award of entitlement to service 
connection for the cause of the Veteran's death on the basis 
that the October 1997 claim was still pending.  But see 
December 2007 notice letter.  The effective date of the award 
of DIC benefits was October 28, 1997, the date of receipt of 
the claim to reopen. 

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection is the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  The Court of Appeals for Veterans Claims 
(Court) held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that, "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."

Therefore, the Board finds that the earliest possible 
effective date for the grant of service connection for the 
cause of the Veteran's death is October 28, 1997, the date of 
receipt of reopened claim.  In order for the appellant to be 
awarded an effective date based on an earlier claim, she has 
to show CUE in the prior denial of that claim.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  She has not made a specific 
allegation of such error.

The appellant argues that the November 1989 decision is not 
final since she did not receive notice of this decision.  See 
the appellant's notice of disagreement dated in May 2004, the 
substantive appeal dated in November 2004, and the 
appellant's and her representative's testimony at the hearing 
before the Board in August 2006.  

As discussed above, in an October 19, 1989 rating decision, 
the RO denied entitlement to service connection for the cause 
of the Veteran's death.  In a November 29, 1989 letter, the 
RO informed the appellant that the claim for service 
connection for the Veteran's cause of death was denied.  As 
discussed above, the November 1989 letter is both a decision 
and notice.  The evidence of record shows that the letter was 
sent to the same address the appellant provided on her formal 
DIC application which was the current address of record.  
There is no evidence that the November 1989 letter was 
returned to the RO as undeliverable.  

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2008).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that the November 1989 
letter was returned as "unclaimed" or returned as 
undeliverable.  The appellant has denied receiving the 
letter.  Even such a claim would be insufficient to rebut the 
presumption of regularity where there is no indication that a 
notice was returned as undeliverable.  YT v. Brown, 9 Vet. 
App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
(citing Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  
The Board finds that the probative evidence of record shows 
that the appellant received the November 1989 letter and she 
did not file an appeal.  

The appellant has not presented any clear evidence to rebut 
the presumption of regularity.  VA is not required to "prove" 
that a claimant did receive the letter; as a matter of law, 
it is the claimant who must rebut the presumption of 
regularity.  In this case, the appellant has not done so.  As 
the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his or her last known address was returned as 
undeliverable, VA is entitled to rely on the address 
provided.

There is no indication the appellant's address was changed 
after she filed the October 1989 application for DIC 
benefits.  There is no change of address form of record for 
the pertinent time period.  If, per chance, the appellant had 
changed addresses without informing VA, it is well 
established that it was her responsibility to keep VA advised 
of her whereabouts in order to facilitate the development and 
adjudication of her claim.  If she did not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find [the claimant]."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

The appellant also argues that she was given incorrect advice 
by VA employees regarding her eligibility for DIC benefits.  
While it may well be that the appellant was not properly 
advised about entitlement to DIC benefits, the Board is 
precluded from awarding benefits where they are not allowed 
by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(the payment of government benefits must be authorized by 
statute; the fact that a claimant may have received erroneous 
advice from a government employee cannot be used to estop the 
government from denying benefits).  In the present case, the 
Board is bound by VA effective date law and regulations and 
an earlier effective date is precluded by statute.  

Regarding the effective date for the award of DEA benefits, 
the Board finds that an effective date earlier than October 
28, 1997 is not warranted.  The eligibility date for DEA 
benefits is the date on which an individual becomes an 
eligible person as defined in 38 C.F.R. § 21.3021(a).  
38 C.F.R. § 21.3021(o).  The date that the appellant become 
an eligible surviving spouse pursuant to 38 C.F.R. 
§ 21.3021(a) was October 28, 1997, which was the date the 
appellant become entitled to DIC benefits.  Thus, an earlier 
effective date for DEA benefits is not warranted.  

Accordingly, under the applicable regulations, October 28, 
1997, the date of receipt of the claim to reopen that 
triggered the allowance, is the earliest effective date for 
the award of service connection for the cause of the 
veteran's death and the award of DEA benefits.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.400, 21.3021(o).  The preponderance of 
the evidence is against the assignment of an effective date 
prior to October 28, 1997, and the appeals are denied.  Since 
the preponderance of the evidence is against the claim for an 
earlier effective date, the benefit of the doubt doctrine is 
not for application with regard to these claims.  Gilbert, 
1 Vet. App. 49.




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 
 
The RO provided the appellant with proper VCAA notice in May 
2006 and July 2008, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2008 supplemental 
statement of the case.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  The issue on appeal is entitlement to an 
earlier effective date and the appellant was notified as to 
how VA assigns effective dates in the July 2008 letter.  It 
is also clear from the appellant's arguments that she and her 
representative have actual knowledge as to how an effective 
date is assigned.  The appellant has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  The evidence needed to decide the appeal 
associated with the claims folder.  For instance, the rating 
decisions and notice letters dated in 1989 and the 
appellant's claims received in 1989 and 1997 are of record.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claims for earlier effective 
dates.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an effective date earlier than October 28, 
1997 for the award of service connection for the cause of the 
Veteran's death is not warranted, and the appeal is denied.     

Entitlement to an effective date earlier than October 28, 
1997 for eligibility for DEA pursuant to 38 U.S.C. Chapter 35 
is not warranted, and the appeal is denied.     




REMAND

As noted in the Introduction, review of the record shows that 
in an October 2004 letter, the RO informed the appellant of 
the amount of the award of the DIC benefits.  The RO 
indicated that the amount of the DIC award was $94,004.00 and 
since $19,190.00 was previously paid, the appellant was paid 
$74,814.00 at that time.  In a November 2004 VA Form 9, the 
appellant expressed disagreement with the calculated amount 
of the DIC benefits.  In an October 2005 letter, the RO 
provided an accounting for the amount of the DIC benefits to 
the appellant.  In an April 2006 statement, the appellant 
again expressed disagreement with the calculated amount of 
DIC benefits.  The Board finds that the appellant filed a 
timely notice of disagreement with respect to the October 
2004 RO determination as to the amount of DIC benefits.  A 
statement of the case has not been issued.  The filing of a 
notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id.  

As an aside, the Board notes that the calculated amount of 
DIC benefits since October 28, 1997 is the issue in 
controversy.  As detailed above, the appeals for the claims 
of entitlement to an effective date earlier than October 28, 
1997 for the award of service connection for the cause of the 
Veteran's death and for eligibility for DEA pursuant to 
38 U.S.C. Chapter 35 are denied.

Accordingly, the case is REMANDED for the following action:

Send a statement of the case on the issue 
of whether the calculated amount of DIC 
benefits in the amount of $94,004.00 was 
proper to the appellant and her 
representative.  Advise the appellant 
that a timely substantive appeal will be 
necessary to perfect the appeal to the 
Board, and that only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


